Per Curiam :
The proposed submission in this case contains no agreement as to the facts which are admitted and form the subject of the alleged submission. Opposite the title there is a memorandum to the effect that it is a case agreed upon in a controversy submitted without action, pursuant to the Code of Civil Procedure.- That does not form any part of the submission, but is merely descriptive.
And, furthermore, it is not stated that the case agreed upon contains a statement of the facts as required by the Code (§ 1219). There is no stipulation whatever between the parties that the papers constitute a case containing a statement of the facts which has been agreed upon.
The submission must, therefore, be dismissed, with leave to file a new. submission.
Present — Tan Brunt, P. J., C’Brien, Ingraham, McLaughlin and Laughlin, JJ.
Submission dismissed, with leave to file new .submission.